 In the Matter of GENERAL ANILINE & FILM CORPORATION, ANSCO DIVI-SION, EMPLOYERandUNITED ASSOCIATION Or THE PLUMBING & PIPEFITTING INDUSTRY OF THE UNITED STATES AND CANADA, LOCAL No.112, AFL, PETITIONERCase No. 3-RC-257.-Decided August 4, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Richard Lip-sitz, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.The Inter-venor 1 moved to dismiss the petition upon the ground that the unitsought is inappropriate.This motion will be considered hereinafter.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives:The Petitioner seeks to sever from the production and maintenanceunit, which has been bargained for by the Intervenor since 1941, agroup composed of pipe fitters and helpers at the Employer's AnscoDivision, located in Binghamton, New York.The Employer takes.no position with regard to the appropriateness of the unit sought, but.the Intervenor contends that it is inappropriate.I International ChemicalWorkers'Union,Local No.306, AFL,herein called the Inter-venor,was permitted to intervene on the basis of its contract with the Employer.85 N. L.R. B., No. 96.547857829--50-vol. S5--36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged in the manufacture of cameras, photo-graphic film, and accessories. Its Ansco Division consists of a CharlesStreet plant, camera plant, paper plant, and power plant.There areapproximately 19 employees in the requested unit, who are classifiedas pipe fitters, pipe fitters' helpers, and pipe-fitter group leader.2The duties of pipe fitters are to lay out and perform all operations nec-essary to install, maintain, and repair all types of high and low pres-sure pipe lines, valves, fittings, gauges, sanitary systems, .and heatingsystems.Their rate of pay is higher than that of ordinary productionand maintenance employees.Pipe fitters' helpers assist in the per-formance of the foregoing duties.Both the pipe fitters and theirhelpers are under the supervision of a pipe-fitter foreman.3 It iscustomary for helpers to be promoted to pipe fitters.4Although thereis a pipe fitters' shop located in the Charles Street plant, pipe fittersand helpers spend the greater portion of their time working through-out 'the Ansco Division.The Intervenor, in its motion to dismiss, contends that the claimedemployees constitute an integral part of the production department,that they are not a true craft, and that employees other than thosesought herein perform pipe-fitting work.' The Board has frequentlyfound that pipe fitters and helpers are a skilled craft group which mayconstitute a separate appropriate units Since the employees in ques-tion exercise the customary skills of their craft and we perceive nospecial conditions 7 which would make their severance inappropriate,we find that, if they so desire, they may be severed from the existingproduction and maintenance unit, despite a history of collective bar-gaining on a plant-wide basis."Accordingly, the Intervenor's motionto dismiss is denied.However, we shall make no final unit determination at this time,but shall direct that an election by secret ballot be held among theemployees in the following voting group :2The parties stipulated that this group leader is not a supervisor within the meaningof the Act.3The pipe-fitter foreman also supervises painters,yard maintenance men, carpenters,and welders. It was agreed that lie is a supervisor within the meaning of the Act.4Although there is no formal apprentice training program, the employees have neverthe-less received the necessary training equipping them for their performance of journeymanpipe fitters' duties.'The record discloses that employees from the dope-mixing department connect pipesand hose from railroad tank cars to the Employer's storage tanks, that some machinistsoccasionally cut pipes, and that in an emergency, powerhouse employees have repairedpipes.The Employer stated that the above-mentioned chores are incidental to the regularduties of these employees, and that such employees spend the majority of their worktimein the performance of production work.6Matter of United States Potash Company, 77 N. L.R. B. 947, and cases citefl therein.'Matter of Monsanto Chemical Company,78 N. L. R. B. 1249, relied upon by the Inter-venor, is distinguishable in that the unit requested therein constituted only a segment ofa craft.8Matter of Southland Paper Mills, Inc.,81 N. L. R. B. 330. GENERAL ANILINE & FILM CORPORATION549All pipe fitters and helpers at the Employer's Ansco Division, ex-eluding clerical employees, laboratory employees, production andmaintenance employees,9 professional employees, guards, and super-visors as defined in the Act.If a majority of the employees voting select the Petitioner, they willbe taken to have indicated their desire to constitute a separate bargain-ing unit.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than.30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting group described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byUnited Association of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, Local No. 112, AFL, or by InternationalChemical Workers' Union, Local No. 306, AFL, or by neither.9 Excluded as production and maintenance employees are those mentioned in footnote 5,supra.10Either participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the 'Regional Director,have its name removed from the ballot.